USCA4 Appeal: 21-7463      Doc: 5        Filed: 12/27/2021     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-7463


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        ALPHONSO STODDARD,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. T.S. Ellis, III, Senior District Judge. (1:14-cr-00076-TSE-3)


        Submitted: December 21, 2021                                Decided: December 27, 2021


        Before KING and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Alphonso Stoddard, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7463       Doc: 5         Filed: 12/27/2021      Pg: 2 of 2




        PER CURIAM:

               Alphonso Stoddard appeals from the district court’s orders granting in part and

        denying in part his motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)

        and denying his motions for reconsideration. We have reviewed the record and find that

        the district court did not abuse its discretion in denying relief. See United States v. Kibble,

        992 F.3d 326, 329 (4th Cir.) (stating standard of review), cert. denied, 142 S. Ct. 383

        (2021). Accordingly, we affirm the district court’s orders. We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                         AFFIRMED




                                                      2